Citation Nr: 1535064	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-36 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


 
INTRODUCTION

The Veteran served on active duty from April 1987 to April 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2013, the Board granted the Veteran's petition to reopen the claims on appeal and remanded them for further development, which has been completed.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is remanded to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's L5-S1 disc disease was not incurred in and is otherwise not related to his active military service and it is also not proximately caused or aggravated by his service-connected pes planus.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include as secondary to service-connected pes planus, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard letters of July 2008 and May 2009 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in September 2008 and December 2009.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Legal Framework for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

III.  Analysis

For the following reasons, the Board finds that service connection for a low back disability is not warranted.  The Board will proceed by first addressing service connection on a direct basis and thereafter address service connection based on a secondary theory of entitlement.

Direct Service Connection

The Veteran underwent a magnetic resonance imaging (MRI) study in April 2002 that demonstrated a herniated L5-S1 intervertebral disc.  A July 2002 private treatment record from Dr. S.D. diagnosed herniated L5-S1 intervertebral disc with S1 radiculopathy in the lower left extremity.  More recently, the Veteran underwent a September 2008 VA spine examination in which the examiner recharacterized this diagnosis as L5-S1 disc disease.  Accordingly, the Board finds that the Veteran has a current diagnosis of L5-S1 disc disease.  The first element of service connection is met.

A November 1988 service treatment record shows that the Veteran sought treatment for pains in his lower back area.  On examination, the physician noted right side lumbar tenderness, neurological systems grossly intact, that the Veteran was able to track fingers to toes, and lumbar spinal tenderness.  The physician diagnosed lumbar muscular strain and treated it with medication.  Accordingly, the Board finds that there is an in-service incurrence of a low back injury.  The second element of service connection on a direct basis is met.

A December 2002 letter from Dr. S.D. opined that the Veteran's current low back disability was the result of a post-service work-related injury based on the Veteran's own account that he injured his back at work in February 2002, that symptoms had been present since that time and that there were no symptoms prior to that time.  The Veteran underwent a September 2008 VA spine examination in which the examiner reached the same conclusion as Dr. S.D.  The VA examiner reasoned that in service the Veteran was treated for a right-sided strain while his current onset of left-sided symptoms and radiculopathy are shown to have onset in 2002.

The Board has considered the Veteran's allegation that he has experienced continuous back pain and pain to the left lower extremity since service.  See, e.g., September 2008 VA examination report.  Although the Veteran is competent to report such readily observable symptoms, the Board finds his contentions to not be credible given that they are inconsistent with the history he previously reported to his private physician as having no symptoms related to his lumbar spine prior to the February 2002 injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n. 4 (Fed. Cir. 2007); see also July 2002 Letter from Dr. S.D.  Thus, the Board finds that the Veteran's assertion is of no probative value.

The Board finds there to be no competent and credible evidence that shows the Veteran's current L5-S1 disc disease had its onset in or is otherwise related to his active military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The three elements of direct service connection have not been met.  Accordingly, service connection for a low back disability is not warranted on a direct basis.  Nonetheless, service connection may be warranted based on a secondary theory of entitlement as due to pes planus.

Secondary Service Connection

As discussed above, the Veteran does have a currently diagnosed disability of L5-S1 disc disease.  Additionally, the Board notes that a December 2008 rating decision granted the Veteran service connection for pes planus.  Thus, the Board finds that the first two elements of secondary service connection are met.  The remaining question is whether the Veteran's low back disability was proximately caused or aggravated by his service-connected pes planus.

In addition to the etiological opinions of Dr. S.D. and the September 2008 VA examiner discussed above, in December 2009 the Veteran underwent another VA examination to specifically address the theory of secondary entitlement.  The examiner determined that it was unlikely that the Veteran's lumbar disc disease was caused or aggravated by his pes planus.  The examiner reasoned that even though the Veteran does have pes planus, this condition has been corrected with the ongoing use of inserts and, as a result, there was no evidence of significant asymmetry between sides of the body or in the lumbar spine.  Parenthetically, the Board notes that the Veteran's service treatment records show that he was prescribed arch supports in June 1987.

The Board has also considered the Veteran's allegations that his pes planus has caused or aggravated his low back disability; however, the Veteran is not competent to make such a determination because he does not have the requisite medical expertise or training to address the etiology of his lumbar spine disability.  See Jandreau, 492 F.3d at 1377; see also March 2009 Notice of Disagreement.

Thus, the Board finds that there is no competent evidence of record indicating that the Veteran's low back disability is proximately caused or aggravated by his service-connected pes planus.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  The third element of service connection based on a secondary theory of entitlement is not met.

Accordingly, the Board finds that service connection for a lumbar spine disability based on it being secondary to service-connected pes planus is not warranted. 


ORDER

Service connection for a low back disability is denied.


REMAND

The Veteran also seeks service connection for an acquired psychiatric disorder.  The Board finds that further development of this claim is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

The Veteran underwent VA examinations to determine the nature and etiology of his psychiatric disorder in August 2008 and February 2013.  Both examiners determined that his psychotic disorder, not otherwise specified, was less likely than not related to service based on a factual finding that the Veteran's service treatment records did not show that he experienced specific psychotic symptoms.  After reviewing the Veteran's service treatment records, the Board finds that it is not clear if the examiners considered the Veteran's full service records as the Veteran was noted to have paranoid and schizo traits during service.  See February 1991 Psychologist Note.  As such, the Board concludes that the evidence of record is insufficient to decide the claim.  A supplementary VA medical opinion is needed.

Accordingly, this claim is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Thereafter, obtain a supplementary VA medical opinion by the same VA psychologist who conducted the February 2013 VA mental disorders examination.  The psychologist must review the entire claims file.  If the February 2013 VA psychologist is not available, obtain an opinion from another qualified medical professional.

The medical professional is to opine as to whether it is at least as likely as not (a degree of probability of 50 percent or more) that the Veteran's psychotic disorder, not otherwise specified, had its onset in or is otherwise related to active service.

In providing this opinion, the medical professional must comment on the significance, if any, of the Veteran's service treatment records reflecting that he demonstrated paranoid and schizo traits.  

The medical professional is to provide a complete rationale for the opinion provided.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.






______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


